DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to Applicant’s Preliminary Amendment and Remarks, filed 14 Sep 2022, in which claim 16 is amended to change the scope and breadth of the claim.

This application is a domestic application, filed 04 Mar 2021; and claims benefit of provisional application 62/985,347, filed 05 Mar 2020.

Claims 1-20 are pending in the current application. Claims 7, 10, and 17-20, drawn to non-elected species, are withdrawn. Claims 1-6, 8-9, and 11-16 are examined on the merits herein.

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-15 and amended claims 16-20 in the reply filed on 14 Sep 2022 is acknowledged.  The traversal is on the ground(s) that there is no undue burden to search the Groups and species. This is not found persuasive because the reasons showing a serious search and examination burden are detailed in the Requirement for Restriction mailed 14 Jul 2022 at pages 3 and 6. However, Applicant’s remarks are persuasive regarding amended claims 16-20 falling within the scope of Group I.
The requirement modified as necessitated by Applicant’s Preliminary Amendment, filed 14 Sep 2022 is still deemed proper and is therefore made FINAL.

Applicant's election of species with traverse of cell type of intestine cells and drug of EDU in the reply filed on 14 Sep 2022 is acknowledged.  The traversal is on the ground(s) that there is no undue burden to search the Groups and species. This is not found persuasive because the reasons showing a serious search and examination burden are detailed in the Requirement for Restriction mailed 14 Jul 2022 at pages 3 and 6. 
Search and examination has expanded to include the drug of 5-bromo-2’-deoxyuridine (BrdU) and cell types of SK-BR-3 and BT474 breast cancer cells in view of Diermeier-Daucher et al. (Cytometry Part A, 2009, 75A, p535-546, cited in PTO-892) as detailed herein.

Claim Objections
Claim 6 is objected to because of the following informalities: claim 6 at line 2 recites “the drug selectively targeting S phase cells is related to a thymidine analogous, …” (emphasis added) The term “analogous” is an adjective, whereas in context the term is used as a noun such as “analogue” or “analog”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-6, 8-9, 11-13, and 15-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1-3, 5-6, 8-9, 11-13, and 15 are drawn to a method comprising administering a drug selectively targeting S phase cells.
The recitation of “drug selectively targeting S phase cells” is interpreted as a functional limitation, reciting a feature "“by what it does rather than by what it is” (e.g., as evidenced by its specific structure or specific ingredients). In re Swinehart, 439 F.2d 210, 212, 169 USPQ 226, 229 (CCPA 1971)." See MPEP 2173.05(g), further providing 'Unlimited functional claim limitations that extend to all means or methods of resolving a problem may not be adequately supported by the written description or may not be commensurate in scope with the enabling disclosure, both of which are required by 35 U.S.C. 112(a) and pre-AIA  35 U.S.C. 112, first paragraph. In re Hyatt, 708 F.2d 712, 714, 218 USPQ 195, 197 (Fed. Cir. 1983); Ariad, 598 F.3d at 1340, 94 USPQ2d at 1167. For instance, a single means claim covering every conceivable means for achieving the stated result was held to be invalid under 35 U.S.C. 112, first paragraph because the court recognized that the specification, which disclosed only those means known to the inventor, was not commensurate in scope with the claim. Hyatt, 708 F.2d at 714-715, 218 USPQ at 197."' See also MPEP 2163, for example providing at II.A.3.(a) "describing a composition by its function alone typically will not suffice to sufficiently describe the composition. See Eli Lilly, 119 F.3 at 1568, 43 USPQ2d at 1406"; "An adequate written description of a chemical invention also requires a precise definition, such as by structure, formula, chemical name, or physical properties, and not merely a wish or plan for obtaining the chemical invention claimed. See, e.g., Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 927, 69 USPQ2d 1886, 1894-95 (Fed. Cir. 2004)"; however, "What is conventional or well known to one of ordinary skill in the art need not be disclosed in detail. See Hybritech Inc. v. Monoclonal Antibodies, Inc., 802 F.2d at 1384, 231 USPQ at 94. See also Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1085 (Fed. Cir. 2005)"
In this case the specification describes non-limiting examples of S phase targeting drugs, including gemcitabine and fludarabine, at page 3, paragraph 50 to page 4, paragraph 57. However, Capella et al. (Int. J. Cancer, 2001, 93, p401-408, cited in PTO-892) teaches gemcitabine (2’,2’-difluoro-2’-deoxycytidine, or dFdC) cytotoxicity on proliferating cells was not specific for cells initially in the S phase. DNA synthesis was restored after a G1 block of variable, dose-dependent length, but recycling cells were intercepted at the subsequent checkpoints, resulting in delays in the G2M and G1 phases. (Capella page 401, abstract) Capella et al. teaches only 1 report to their knowledge, by Huang and Plunkett, shows clear-cut evidence of phase specificity of the drug, which was intended as killing specificity for cells treated in S phase, in a leukemia cell line with a behavior similar to that of ara-C. But dFdC acts through a mechanism different from that of ara-C and, unlike ara-C, is active against solid tumours. Noticeably, Latz et al. report absence of phase specificity in both cell lines they used to study radiosensitization of dFdC: a human colon carcinoma line (Widr) and V79 Chinese hamster fibroblasts. (Capella page 405, paragraph spanning left and right columns) Van Den Neste et al. (International Journal of Oncology, 2005, 27, p1113-1124, cited in PTO-892) teaches a review focusing on two chemotherapeutic agents belonging to the family of purine analogs, 9-B-D-arabinosyl-2-fluoroadenine-5'-monophosphate (F-ara-AMP, fludarabine), which is the soluble form of F-ara-A, and 2-chloro-2'-deoxyadenosine (CdA, cladribine). The effect of nucleoside analogs in leukemic cells may involve modulation of apoptosis pathways, cell-cycle control, or signal transduction pathways. (Van Den Neste page 1113, abstract) Van Den Neste et al. teaches following uptake, fludarabine and CdA are converted to their triphosphate forms, an absolute requirement for cytotoxicity. dCK is the main enzyme for activation of CdA, the fraction of CdA phosphorylated by dGK being less than 15% in most tissue. Because dCK and dGK are expressed throughout the cell cycle, phosphorylation of analogs occurs in resting as well as in proliferating cells. Once formed, the monophosphates of F-ara-A or CdA will be converted to their triphosphate form through the successive action of the nucleoside monophosphate- and diphosphate kinases. (Van Den Neste page 1114, paragraph spanning left and right columns) Van Den Neste et al. teaches the mechanism of action of fludarabine and CdA is characterized by their wide spectrum of intracellular effects allowing them to trigger apoptosis at multiple levels, including some steps that are beyond any regulation (direct effect on mitochondria or on the apoptosome). These important properties enable them to bypass blockades in cells bearing alterations in apoptosis-induction pathways, upstream to the mitochondria, a frequent occurrence in cancer. Because their intracellular effects are not restricted to inhibition of DNA replication, both drugs are also toxic towards resting cells, importantly contributing to their activity in B-CLL. (Van Den Neste page 1118, right column, paragraph 2)
As detailed above, the provided examples of S phase targeting drugs do not describe what structural features result in the functional properties claimed. Therefore in this case the specification describes only a wish or plan for obtaining the chemical invention claimed, describing a strategy to identify appropriate drugs at page 4, paragraph 60 to page 5, paragraph 74. 

Claims 1-6, 8-9, and 11-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for selectively killing SK-BR-3 breast cancer cells comprising administering EdU, does not reasonably provide enablement for the full scope of selectively killing cells in S phase or administering a drug selectively targeting S phase cells.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
The Applicant’s attention is drawn to In re Wands, 8 USPQ2d 1400 (CAFC1988) at 1404 where the court set forth eight factors to consider when assessing if a disclosure would have required undue experimentation.  Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
(1) The nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.
Nature of the invention:  A method for selectively killing cells in S phase, treating small intestine cancer, or cancer treatment method, the method comprising: administering a first dose of a drug selectively targeting S phase cells; and administering an additional dose of the drug after waiting a full normal cell cycle.
The state of the prior art:  
Diermeier-Daucher et al. (Cytometry Part A, 2009, 75A, p535-546, cited in PTO-892) discloses the effect of 5-ethynyl-2’-deoxyuridine (EdU) on cell viability, DNA synthesis, and cell cycle progression. Both SK-BR-3 as well as BT474 cells show cell cycle arrests upon long term EdU treatment whereas only SK-BR-3 cells were driven into necrotic cell death by long term exposure to EdU. In contrast BT474 cells appeared essentially unharmed by EdU treatment in terms of viability. Potential cellular susceptibility needs to be individually evaluated. (page 535, abstract) In SK-BR-3 only minor effects on the amount of cell death are seen with BrdU/DC after both 48 h and 96 h and with EdU after 48 h. BT474 seems to be unaffected by treatment with EdU, EdU/DC, and BrdU/DC both after 48 h and 96 h of incubation. (page 538, right column, paragraph 5) Diermeier-Daucher et al. discloses cell incubation with EdU and BrdU in which cells were treated with EdU or BrdU. Cells were treated on day 4 (96 h incubation interval) or on day 6 (48 h incubation interval). For long term incubation, nucleoside analogues were not removed until harvesting. Medium (and nucleosides in the case of long term nucleoside incubation) was replaced on day 6. (paragraph spanning pages 536-537) Diermeier-Daucher et al. discloses the embodiment of cell counting and univariate cell cycle assessment in which SK-BR-3 and BT474 cells were seeded in Petri dishes and treated with EdU on day 3 for 144 h treatment or day 5 for 96 h treatment. Medium supplemented with EdU was replaced every 2 days. (page 537, right column, paragraph 3)
Capella et al. (Int. J. Cancer, 2001, 93, p401-408, cited in PTO-892) teaches gemcitabine (2’,2’-difluoro-2’-deoxycytidine, or dFdC) cytotoxicity on proliferating cells was not specific for cells initially in the S phase. DNA synthesis was restored after a G1 block of variable, dose-dependent length, but recycling cells were intercepted at the subsequent checkpoints, resulting in delays in the G2M and G1 phases. (page 401, abstract) Capella et al. teaches only 1 report to their knowledge, by Huang and Plunkett, shows clear-cut evidence of phase specificity of the drug, which was intended as killing specificity for cells treated in S phase, in a leukemia cell line with a behavior similar to that of ara-C. But dFdC acts through a mechanism different from that of ara-C and, unlike ara-C, is active against solid tumours. Noticeably, Latz et al. report absence of phase specificity in both cell lines they used to study radiosensitization of dFdC: a human colon carcinoma line (Widr) and V79 Chinese hamster fibroblasts. (page 405, paragraph spanning left and right columns) 
Van Den Neste et al. (International Journal of Oncology, 2005, 27, p1113-1124, cited in PTO-892) teaches a review focusing on two chemotherapeutic agents belonging to the family of purine analogs, 9-B-D-arabinosyl-2-fluoroadenine-5'-monophosphate (F-ara-AMP, fludarabine), which is the soluble form of F-ara-A, and 2-chloro-2'-deoxyadenosine (CdA, cladribine). The effect of nucleoside analogs in leukemic cells may involve modulation of apoptosis pathways, cell-cycle control, or signal transduction pathways. (Van Den Neste page 1113, abstract) Van Den Neste et al. teaches following uptake, fludarabine and CdA are converted to their triphosphate forms, an absolute requirement for cytotoxicity. dCK is the main enzyme for activation of CdA, the fraction of CdA phosphorylated by dGK being less than 15% in most tissue. Because dCK and dGK are expressed throughout the cell cycle, phosphorylation of analogs occurs in resting as well as in proliferating cells. Once formed, the monophosphates of F-ara-A or CdA will be converted to their triphosphate form through the successive action of the nucleoside monophosphate- and diphosphate kinases. (Van Den Neste page 1114, paragraph spanning left and right columns) Van Den Neste et al. teaches the mechanism of action of fludarabine and CdA is characterized by their wide spectrum of intracellular effects allowing them to trigger apoptosis at multiple levels, including some steps that are beyond any regulation (direct effect on mitochondria or on the apoptosome). These important properties enable them to bypass blockades in cells bearing alterations in apoptosis-induction pathways, upstream to the mitochondria, a frequent occurrence in cancer. Because their intracellular effects are not restricted to inhibition of DNA replication, both drugs are also toxic towards resting cells, importantly contributing to their activity in B-CLL. (Van Den Neste page 1118, right column, paragraph 2)
The relative skill of those in the art:  The relative skill of those in the art is high.
The predictability or unpredictability of the art:  The biological arts are inherently unpredictable. In this case Diermeier-Daucher et al. teaches that potential cellular susceptibility needs to be individually evaluated, and provides examples in which EdU treatment selectively kills SK-BR-3 cells while only minor effects on the amount of cell death are seen with BrdU, and BT474 seems to be unaffected by treatment with EdU or BrdU. Therefore the claimed invention is unpredictable with regarding to any particular combination of cells to be killed and drug selectively targeting S phase cells.
With regard to the drug selectively targeting S phase cells, Capella et al. and Van Den Neste et al. teach the embodiments S phase targeting drugs, such as gemcitabine and fludarabine, at page 3, paragraph 50 to page 4, paragraph 57 of the specification do not selectively target S phase cells. Therefore the claimed invention is unpredictable with regarding the identity of the drug selectively targeting S phase cells.
The Breadth of the claims:  The scope of the claims is infinite.  Any possible chemical structure could potentially be used as the drug selectively targeting S phase cells, as the specification does not describe the structural features that result in the functional properties claimed.
The amount of direction or guidance presented and The presence or absence of working examples: The specification speaks generally about targeting cells in the S phase, for example at page 2, paragraph 36-38. The specification describes only a wish or plan for obtaining the chemical invention claimed, describing a strategy to identify appropriate drugs at page 4, paragraph 60 to page 5, paragraph 74. The only working examples provided are the proof of principle example of mice given BRDU in their drinking water and injections of EDU to determine the presence of BRDU and EDU in cells, however the specification does not describe the killing of cells or treatment of cancer.
Note that lack of working examples is a critical factor to be considered, especially in a case involving an unpredictable and undeveloped art such as the effect of drugs such as BrdU or EdU on cell viability, DNA synthesis, and cell cycle progression.  See MPEP 2164.
The quantity of experimentation necessary:  In order to practice the invention with the full range of all possible methods beyond those known in the art, (such as the cell incubation method disclosed in Diermeier-Daucher et al.) one skilled in the art would undertake a novel and extensive research program into the effect of drugs to selectively target S phase cells, and the effect of these drugs cell viability, DNA synthesis, and cell cycle progression. Because this research would have to be exhaustive, and because it would involve such a wide and unpredictable scope of chemical compounds to identify as drugs to selectively target S phase cells, and the individual interaction of each combination of a particular drug and a particular cell type, it would constitute an undue and unpredictable experimental burden.
Genentech, 108 F.3d 1361 at 1366, states that, “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion.” And “patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable.”

Therefore, in view of the Wands factors, as discussed above, particularly the breadth of the claims, Applicants fail to provide information sufficient to practice the claimed invention for all possible methods of selectively killing cells in S phase or administering a drug selectively targeting S phase cells.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-9, and 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-3, 5-6, 8-9, 11-13, and 15 are drawn to a method comprising administering a drug selectively targeting S phase cells. The recitation of “drug selectively targeting S phase cells” is interpreted as a functional limitation, reciting a feature "“by what it does rather than by what it is” (e.g., as evidenced by its specific structure or specific ingredients). In reSwinehart, 439 F.2d 210, 212, 169 USPQ 226, 229 (CCPA 1971)." See MPEP 2173.05(g), further providing 'Notwithstanding the permissible instances, the use of functional language in a claim may fail “to provide a clear-cut indication of the scope of the subject matter embraced by the claim” and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008) (noting that the Supreme Court explained that a vice of functional claiming occurs “when the inventor is painstaking when he recites what has already been seen, and then uses conveniently functional language at the exact point of novelty”) (quoting General Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 371 (1938))' In this case the claims recite examples of S phase targeting drugs, including gemcitabine and fludarabine, for example at claim 14. However, Capella et al. (Int. J. Cancer, 2001, 93, p401-408, cited in PTO-892) teaches gemcitabine (2’,2’-difluoro-2’-deoxycytidine, or dFdC) cytotoxicity on proliferating cells was not specific for cells initially in the S phase. DNA synthesis was restored after a G1 block of variable, dose-dependent length, but recycling cells were intercepted at the subsequent checkpoints, resulting in delays in the G2M and G1 phases. (Capella page 401, abstract) Capella et al. teaches only 1 report to their knowledge, by Huang and Plunkett, shows clear-cut evidence of phase specificity of the drug, which was intended as killing specificity for cells treated in S phase, in a leukemia cell line with a behavior similar to that of ara-C. But dFdC acts through a mechanism different from that of ara-C and, unlike ara-C, is active against solid tumours. Noticeably, Latz et al. report absence of phase specificity in both cell lines they used to study radiosensitization of dFdC: a human colon carcinoma line (Widr) and V79 Chinese hamster fibroblasts. (Capella page 405, paragraph spanning left and right columns) Van Den Neste et al. (International Journal of Oncology, 2005, 27, p1113-1124, cited in PTO-892) teaches a review focusing on two chemotherapeutic agents belonging to the family of purine analogs, 9-B-D-arabinosyl-2-fluoroadenine-5'-monophosphate (F-ara-AMP, fludarabine), which is the soluble form of F-ara-A, and 2-chloro-2'-deoxyadenosine (CdA, cladribine). The effect of nucleoside analogs in leukemic cells may involve modulation of apoptosis pathways, cell-cycle control, or signal transduction pathways. (Van Den Neste page 1113, abstract) Van Den Neste et al. teaches following uptake, fludarabine and CdA are converted to their triphosphate forms, an absolute requirement for cytotoxicity. dCK is the main enzyme for activation of CdA, the fraction of CdA phosphorylated by dGK being less than 15% in most tissue. Because dCK and dGK are expressed throughout the cell cycle, phosphorylation of analogs occurs in resting as well as in proliferating cells. Once formed, the monophosphates of F-ara-A or CdA will be converted to their triphosphate form through the successive action of the nucleoside monophosphate- and diphosphate kinases. (Van Den Neste page 1114, paragraph spanning left and right columns) Van Den Neste et al. teaches the mechanism of action of fludarabine and CdA is characterized by their wide spectrum of intracellular effects allowing them to trigger apoptosis at multiple levels, including some steps that are beyond any regulation (direct effect on mitochondria or on the apoptosome). These important properties enable them to bypass blockades in cells bearing alterations in apoptosis-induction pathways, upstream to the mitochondria, a frequent occurrence in cancer. Because their intracellular effects are not restricted to inhibition of DNA replication, both drugs are also toxic towards resting cells, importantly contributing to their activity in B-CLL. (Van Den Neste page 1118, right column, paragraph 2) The claims further use functional language regarding the particular property or function of selectively targeting S phase cells at the point of novelty of claims 1, 12, and 16. MPEP 2173.05(g) further provides non-limiting examples of factors to consider when examining claims that contain functional language to determine whether the language is ambiguous: (1) whether there is a clear cut indication of the scope of the subject matter covered by the claim; (2) whether the language sets forth well-defined boundaries of the invention or only states a problem solved or a result obtained; and (3) whether one of ordinary skill in the art would know from the claim terms what structure or steps are encompassed by the claim. In the instant case, as detailed above, there is no clear cut indication of the scope of the subject matter covered by the claim because the claim language only states a problem solved or a result obtained, and one of ordinary skill in the art from the specification or the relevant prior art would not know from the claim terms what structure or steps are encompassed by the claim.
The term “selectively targeting S phase cells” in claims 1, 4-6, 8-9, 12, 14 and 16 is a relative term which renders the claim indefinite. The term “selectively targeting S phase cells” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, the claims and specification recite examples of S phase targeting drugs, including gemcitabine and fludarabine, for example at claim 14 and at page 3, paragraph 50 to page 4, paragraph 57 of the specification. However, as detailed above, Capella et al. and Van Den Neste et al. teach the compounds such as gemcitabine and fludarabine target other phases of the cell cycle in addition to the S phase. Therefore this terms makes it unclear what the scope of the claims are. Claims 2-3, 11, 13, and 15 depend from claims 1 and 12 and do not clarify the meaning of this relative term.
Claim 3 recites the method “wherein the full normal cell cycle is a normal human intestine cell cycle or a lymphoid cell cycle.” This language makes the claim indefinite because it is unclear if the claim requires the type of cell to be treated or administered to, or if the claim is defining a particular time period by using reference to a type of cell with its own particular cell cycle duration. For the purpose of examination, the claim will be broadly interpreted as defining a particular time period by using reference to a type of cell because the method of claim 1 does not specify to what the compound is administered.
Claim 5 recites the drug “is related to a dideoxynucleoside, or a derivative of such a drug…” Claim 6 recites the drug “is related to a thymidine analogous, or a derivative of such a drug…” As detailed above, it is unclear what that structural limitations of the drug defined using functional language of “selectively targeting S phase cells” is, the specification does not describe what structure results in this functional property, and based on the specification and disclosed examples it is not what is required by the function of “selectively targeting S phase cells”. Therefore it is further unclear what compounds are related to or derivatives of such compounds, such as how these further compounds are related to or derivatives of the “drug selectively targeting S phase cells”.
The term “disproportionately” in claim 11, reciting the method “wherein the method disproportionately kills cancer cells”, is a relative term which renders the claim indefinite. The term “disproportionately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what amount is disproportionate or proportionate, therefore it is unclear what the scope of the claim is. For purpose of examination, killing of any cancer cells will be interpreted as meeting the limitations of this claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 11-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Diermeier-Daucher et al. (Cytometry Part A, 2009, 75A, p535-546, cited in PTO-892).
	Diermeier-Daucher et al. discloses the effect of 5-ethynyl-2’-deoxyuridine (EdU) on cell viability, DNA synthesis, and cell cycle progression and consequently its usability for dynamic cell proliferation analysis in vitro has not been explored. We compared the effect of EdU and 5-bromo-2’-deoxyuridine (BrdU) incorporation into SK-BR-3 and BT474 breast cancer cells and the impact on cell cycle kinetics, cell viability, and DNA damage. We found that EdU can be used not only for pulse but also for continuous cell labeling and henceforth in high resolution EdU/Hoechst quenching assays. BrdU and EdU proliferation assays based on click chemistry revealed comparable results. However, cell viability of SK-BR-3 breast cancer cells was highly affected by long term exposure to EdU. Both SK-BR-3 as well as BT474 cells show cell cycle arrests upon long term EdU treatment whereas only SK-BR-3 cells were driven into necrotic cell death by long term exposure to EdU. In contrast BT474 cells appeared essentially unharmed by EdU treatment in terms of viability. Potential cellular susceptibility needs to be individually evaluated. (page 535, abstract) Diermeier-Daucher et al. discloses cell incubation with EdU and BrdU in which cells were treated with EdU or BrdU. Cells were treated on day 4 (96 h incubation interval) or on day 6 (48 h incubation interval). For long term incubation, nucleoside analogues were not removed until harvesting. Medium (and nucleosides in the case of long term nucleoside incubation) was replaced on day 6. (paragraph spanning pages 536-537) Diermeier-Daucher et al. discloses the embodiment of cell counting and univariate cell cycle assessment in which SK-BR-3 and BT474 cells were seeded in Petri dishes and treated with EdU on day 3 for 144 h treatment or day 5 for 96 h treatment. Medium supplemented with EdU was replaced every 2 days. (page 537, right column, paragraph 3)
	Regarding claim 1 reciting “administering an additional dose of the drug after waiting a full normal cell cycle”, this application at page 2, paragraph 41 as published defines the length of the cell cycle of naturally growing cells in the mouse small intestine is approximately 14 hours, and in spleen cells the cell cycle length is closer to 12 hours. In this case the disclosure in Diermeier-Daucher et al. the disclosure of treating cells with a replacement medium containing EdU or BrdU after 2 days is reasonable interpreted as administering an additional dose of the drug after waiting a full normal cell cycle. This interpretation is further supported by Diermeier-Daucher et al. disclosing the embodiment of a cell cycle assessment, implying that it is intended to wait for the cell cycle in order to allow for assessment.
	Regarding claims 5 and 6, as detailed above it is unclear what structure is required by the phrase “is related to a dideoxynucleoside, or a derivative of such a drug…” or “is related to a thymidine analogous, or a derivative of such a drug…” In this case the compounds EdU and BrdU disclosed in Diermeier-Daucher et al. are interpreted as related to or a derivative of the claimed compound.
	Regarding claim 12 reciting “A process for treating small intestine cancer comprising in sequence: administering a first dose of a drug selectively targeting S phase cells, wherein the drug kills cancer cells in the S phase and normal small intestine cells in the S phase and wherein the drug does not kill cells that are not in the S phase; waiting a full normal small intestine cell cycle; and administering an additional dose of the drug.” and claim 16 reciting the preamble “A cancer treatment method”, the preamble and wherein clause of claim do not set forth any distinct definitions of the claimed invention’s limitations. MPEP 2111.02 at II. provides “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999)” MPEP 2111.04 provides “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.” In this case the preamble recites the intended use of the claimed method, and the wherein clause recites functional properties of the drug, however the body of the claim does not require treating a subject in need of treating small intestine cancer or administering the drug to small intestine cells. For similar reasoning detailed above regarding claim 1 the method disclosed in Diermeier-Daucher et al. meets all structural limitations of claims 12 and 16.
	Therefore the disclosure of Diermeier-Daucher et al. meets all limitations of claims 1-6 and 11-16.

 Conclusion
	No claim is found to be allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531. The examiner can normally be reached Monday-Thursday 9a-5p Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN S LAU/Primary Examiner, Art Unit 1623